Judgement, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered March 4, 2005, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
The court properly denied defendant’s application to withdraw his guilty plea (see People v Frederick, 45 NY2d 520 [1978]). The record establishes the plea was knowing, intelligent and voluntary. Defendant’s claim that he was agitated was not a basis for withdrawing the plea (see People v Alexander, 97 NY2d 482, 486 [2002]), and he did not elaborate on this claim or advance any other ground for that relief. Concur—Mazzarelli, J.P., Andrias, Buckley, Sweeny and McGuire, JJ.